DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Required under 35 USC 121
This application discloses the following embodiments:

Embodiment 1 - Figs. 1-7 (circular filter)
Embodiment 2 - Figs. 8-14 (square filter)
Embodiment 3 - Figs. 15-21 (rectangular filter)
Embodiment 3 - Figs. 22-28 (octagonal filter)

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). The differences in the a) overall shape and b) shape of the pattern along the interior edges of the filters, create a difference in appearance between the embodiments (see comparison examples below) and therefore patentably distinct designs among the groups.

    PNG
    media_image1.png
    452
    1432
    media_image1.png
    Greyscale

Because of the differences in scope, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiments 2 and 3
Group IIII: Embodiment 4

The embodiments disclosed within each group have overall appearances that are basically the same. Furthermore, the differences between them are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Therefore, they are considered by the examiner to be obvious variations of one another within the group. These embodiments thus comprise a single inventive concept and are grouped together. However, the differences between the overall shape and appearance of the pattern features described above patentably distinguishes each group from the other(s).

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.

Applicants require a written restriction. An attempt to contact the attorneys of record was made by the examiner on 09/01/2022, but the attorney was unable to be reached. 

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single group will be held nonresponsive.  
Applicants must cancel any drawing figures and corresponding descriptions which are directed to the nonelected groups. If either Group II or III is elected the figures and corresponding figure descriptions must be amended so that they are re-labeled in consecutive order beginning with FIG. 1, see 37 CFR 1.84(u)(1).
Should applicants traverse this requirement on the grounds that the groups are not patentably distinct, applicants should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other embodiments. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
Please note that the issue of whether a search and examination of an entire application can be made without serious burden to an examiner (as noted in MPEP § 803) is not applicable to design applications when determining whether a restriction requirement should be made; see MPEP § 1504.05. MPEP § 803 does not apply to design applications because this is an instance where other provisions have been made for design practice; see 35 USC 171. In addition, because of the single-claim regulation stated in 37 CFR 1.153, once the presence of patentably distinct designs in the application has been determined, the decision to restrict is not at the examiner's discretion.

Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
The references are cited as pertinent to the claimed design but no determination as to the patentability has been made pending a response to this restriction requirement.
A shortened statutory period for reply is set to expire two months from the mailing date of this communication.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maheen Khurshid whose telephone number is (571)272-9646. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic can be reached on 571-272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.K./Examiner, Art Unit 2921     

/WENDY L ARMINIO/Primary Examiner, Art Unit 2921